Judgment unanimously affirmed. Memorandum: On appeal from convictions for sale and possession of cocaine, defendant argues that the evidence was legally insufficient, that the court did not give a proper missing witness charge and that his sentence was excessive. We disagree. The evidence, viewed in the light most favorable to the People, established that defendant arranged and orchestrated the drug transaction, supplied the cocaine, and intended to benefit financially from the sale. The testimony of the undercover narcotics officer sufficiently corroborated the accomplice testimony. Thus, the evidence was sufficient. From our review of the record, and recognizing that matters of credibility are for the jury to resolve, we also conclude that the verdict was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s claim that the court erred in refusing his request for a missing witness charge is not preserved for review and we decline to reach it in the interest of justice. Defendant’s sentence was less than the maximum and not excessive on this record. (Appeal from judgment of Monroe County Court, Celli, J. — criminal sale of controlled substance, second degree, and another charge.) Present — Callahan, J. P., Denman, Green, Pine and Balio, JJ.